Citation Nr: 1136741	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-34 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to an increased rating for diabetes mellitus, type II, currently rated as 20 percent disabling.  

4.  Entitlement to an increased rating for left upper extremity peripheral neuropathy, currently rated as 10 percent disabling. 

5.  Entitlement to an increased rating for right upper extremity peripheral neuropathy, currently rated as 10 percent disabling. 

6.  Entitlement to an increased rating for left lower extremity peripheral neuropathy, currently rated as 20 percent disabling. 

7.  Entitlement to an increased rating for right lower extremity peripheral neuropathy, currently rated as 20 percent disabling. 

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1971.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Cleveland, Ohio, VA Regional Office (RO).  

This case has previously come before the Board.  In January 2009, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

Service connection for PTSD was granted in an April 2010 rating decision and the Veteran was notified of the decision in June 2010.  In correspondence received in August 2011, it is asserted that an increased evaluation is warranted.  In addition, the August 2011 correspondence notes the Veteran served in Vietnam and that coronary artery disease is presumptively linked to exposure to Agent Orange.  The correspondence further asserts entitlement to service connection for erectile dysfunction secondary to service-connected diabetes mellitus.  In addition, the June 2010 VA examination report raises the issue of entitlement to service connection for peripheral artery disease in the left leg.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the issues and they are referred to the AOJ for appropriate action.  

In connection with his appeal, the Veteran testified before the undersigned Veterans Law Judge in Washington, D.C., via videoconference in May 2008.  A transcript of the hearing has been associated with the claims file. 

The issues of entitlement to service connection for hypertension and the issues in regard to the evaluations of service-connected diabetes mellitus and associated peripheral neuropathy of the upper and lower extremities being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hypertension was denied in a January 2005 rating decision.  The Veteran did not file an appeal and that decision is final. 

2.  The evidence added to the record since the January 2005 rating decision pertaining to hypertension is relevant and probative. 

3.  The Veteran's service-connected PTSD, rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling, associated peripheral neuropathy of the right upper extremity, rated as 10 percent disabling; left upper extremity, rated as 10 percent disabling; right lower extremity, rated as 10 percent disabling; left lower extremity, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling, result in a combined 80 percent evaluation and preclude him from engaging in substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The January 2005 rating decision, which denied entitlement to service connection for hypertension, is final.  Evidence submitted since that decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2010). 

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 4.16 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claims are being reopened and/or granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial. 

New & Material Evidence

Criteria

A claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

When the AOJ has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis 

Service connection for hypertension was previously addressed and denied by the AOJ in January 2005.  At the time of the prior decision, the record included the service treatment records, statements from the Veteran, and post service medical records.  The evidence was reviewed and service connection for hypertension was denied.  38 U.S.C.A. § 7105.  That decision is final.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in January 2005, the AOJ determined hypertension was not shown during service or within the initial year after separation and that it was not secondary to service-connected diabetes mellitus.  Since that determination, the Veteran has applied to reopen his claim of entitlement to service connection for hypertension.  The evidence submitted since the prior final denial in January 2005 is new and material.  

Service connection for PTSD was established in an April 2010 rating decision, and in August 2011, the Veteran submitted medical literature stating that PTSD increases the risk for hypertension.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening - one that does not require that the claimant submit a medical opinion to reopen the claim.  Rather, the new evidence of current disability in connection with the prior evidence raises a reasonable possibility of substantiating the claim, and the element of nexus could be established by providing a VA examination, which is part of VA's duty to assist.  

The Board notes that while the Veteran was afforded a VA Examination in June 2010 and the opinion provided was that hypertension was not secondary to service-connected diabetes mellitus, an opinion in regard to whether hypertension is secondary to PTSD has not been obtained.  The Board notes that the credibility of the new evidence is assumed for purposes of reopening a previously denied claim.  

The Board finds the new evidence, when combined with the evidence of record, relates to an unestablished fact necessary to substantiate the claim, that of a current disability, and a possible causal connection to service-connected disability.  Specifically, the new evidence suggests a link between the Veteran's hypertension and his service-connected PTSD, which would trigger the need for an examination and opinion if it were being reviewed on a de novo basis.  As such, it is found to be material.  

Accordingly, the Veteran's request to reopen the claim of entitlement to service connection for hypertension is granted.

TDIU

Criteria & Analysis

The Veteran is seeking a TDIU.  Having reviewed the evidence in this case, the Board concludes that a finding of in favor of entitlement to a TDIU is supportable.  

VA law provides a total rating for compensation where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a).  

It is established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b)

In this case, the Veteran's service-connected disabilities are: PTSD, rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy of the right upper extremity associated with diabetes mellitus, rated as 10 percent disabling; peripheral neuropathy of the left upper extremity associated with diabetes mellitus, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 20 percent disabling; and tinnitus, rated as 10 percent disabling.  His combined rating is 80 percent.  The Board notes that, in combination, disabilities of one or both upper or lower extremities and disabilities of common etiology are considered one disability under 38 C.F.R. § 4.16(a).  Thus, the schedular criteria for consideration of a total rating under 38 C.F.R. § 4.16(a) have been met.  Therefore, the determinative issue is whether the Veteran is shown to be unable to secure and follow a substantially gainful occupation because of his service-connected disability.  

In that regard, the December 2009 VA examination report notes marginal functioning due to both PTSD and physical limitations, making him totally unable to work or do anything meaningful for himself at home.  The examiner added that the veteran's physical and mental symptoms are intertwined and thus, isolating the individual effects on his current functioning is not possible.  

In addition, the June 2010 VA examiner reported the following in regard to work limitations:

1.  diabetes: must be able to eat and do glucose testing on regular schedule; this would preclude assembly line or similar work
hypoglycemia, while not severe enough to require hospital care would preclude any work where there is a fall risk, commercial driving, or use of heavy or dangerous equipment

2.  peripheral neuropathy: imbalance also precludes stairs, ladders or other fall risks; it also precludes prolonged standing
neuropathy of hands allows for gross manipulation but not fine manipulation or handling of small parts or tools, keyboarding would be very limited, use of power tools would present a risk for injury

3.  peripheral arterial disease: limits standing and walking; no exposure to cold environments; this condition combined with neuropathy makes veteran very vulnerable to foot injury and infection

4.  heart disease: although doing well at present veteran must avoid heavy exertion, particularly lifting, should not work in hot or cold environments.  

The Board notes that while service connection has not been established for peripheral arterial disease or heart disease, the examiner stated that peripheral arterial disease of the left leg is most likely permanently aggravated by service-connected diabetes mellitus, and this issue has herein been referred to the AOJ for appropriate action.  In addition, the issue of entitlement to service connection for hypertension is the subject of the remand below.  

In this case, there is competent and probative evidence tending to establish that the Veteran is incapable of substantially gainful employment by reason of his service-connected disabilities.  Thus, a TDIU is warranted. 

The evidence is in favor of a TDIU.  Consequently, the benefits sought on appeal are granted.  


ORDER

The application to reopen the claim of entitlement to service connection for hypertension is granted.  

A total rating based upon individual unemployability is granted, subject to the law and regulations governing the payment of monetary benefits. 



REMAND

The Veteran asserts entitlement to service connection for hypertension and entitlement to a higher rating for service-connected diabetes mellitus and associated service-connected peripheral neuropathy of the upper and lower extremities.  Having considered the evidence the Board finds further development is necessary for a determination in this case.  

The Veteran's assertion on appeal in regard to service connection for hypertension is to the effect that hypertension is secondary to service-connected diabetes mellitus, and the June 2010 VA examiner stated that absent diabetic renal failure, diabetes neither causes nor aggravates hypertension.  The Board notes that service connection for PTSD was established in an April 2010 rating decision, and in August 2011, the Veteran submitted a medical article stating that PTSD increases the risk for hypertension.  An opinion as to whether the Veteran's hypertension is due to or aggravated by service-connected PTSD has not been obtained.  

The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  Thus, the opinion is inadequate for a determination as to whether hypertension is related to service-connected disability.  

The Board notes that disability that is proximately due to or the result of a service-connected disease or injury shall be service connected, except as provided in 38 C.F.R. § 3.300(c).  38 C.F.R. § 3.310 (2010).  This includes an increase in disability.  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

In regard to the evaluation of the service-connected disabilities on appeal, and while remand is not required when an otherwise adequate VA examination has been accomplished, in this case, the Veteran asserts that his symptoms are worse than reflected by the 20 percent evaluation assigned for diabetes mellitus and the 10 percent evaluation assigned for right upper extremity peripheral neuropathy, the 10 percent evaluation assigned for left upper extremity peripheral neuropathy, the 20 percent evaluation assigned for right lower extremity peripheral neuropathy, and the 20 percent evaluation assigned for left lower extremity peripheral neuropathy.  

The Board notes that diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diagnostic Code 7913 provides that diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent evaluation.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent evaluation.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated warrants a 60 percent evaluation. Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated warrants a 100 percent evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).  

In addition, the Veteran's peripheral neuropathy of the right and left upper extremity has been evaluated under Diagnostic Code 8515, pertaining to paralysis of the median nerve.  For both the dominant or major hand, and the nondominant or minor hand, mild incomplete paralysis of the median nerve warrants a 10 percent evaluation.  Moderate incomplete paralysis of the median nerve of the major hand warrants a 30 percent evaluation, and a 20 percent rating is warranted for the minor hand.  Severe incomplete paralysis of the median nerve of the major hand warrants a 50 percent rating and a 40 percent rating is warranted for the minor hand.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances warrants a 70 percent evaluation for the major hand and a 60 percent evaluation for the minor hand.  38 C.F.R. § 4.124a (2010).  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation is warranted for moderate incomplete paralysis.  A 40 rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy and an 80 percent rating is warranted for complete paralysis of the sciatic nerve.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of hypertension and the degree of impairment due to service-connected diabetes mellitus and associated peripheral neuropathy of the upper and lower extremities.  The claims file must be available for review in conjunction with the examination and the examiner's attention should be directed to this Remand.  All necessary tests should be accomplished.  The AOJ should request that the VA examiner provide an opinion as to the degree of impairment due to diabetes mellitus, including whether insulin and/or regulation of activities is required, and the degree of impairment due to peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity, expressed in terms of incomplete paralysis - mild, moderate, or severe, or complete paralysis.  If any increase in the degree of impairment is identified during the relevant period, the date(s) of any increase should be reported, to the extent possible.  In addition, the examiner should offer an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that hypertension is proximately due to or aggravated (chronically worsened) by service-connected disability, to include PTSD, and if aggravated by PTSD, a determination as to the baseline and current levels of severity should be reported, to include a determination as to the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level, to the extent possible. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided. 

2.  In light of the above, the claims should be readjudicated.  Before returning the claims file to the Board, the AOJ should review all opinions obtained for adequacy and accomplish any necessary development in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


